Citation Nr: 1547284	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-21 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to January 29, 2007 for diabetes mellitus. 

2.  Entitlement to an effective date prior to January 29, 2007 diabetic nephropathy.

3.  Entitlement to an effective date prior to January 29, 2007 bilateral diabetic retinopathy.

4.  Entitlement to an effective date prior to January 29, 2007 peripheral neuropathy of the bilateral lower extremities.

5.  Entitlement to an effective date prior to January 29, 2007 for peripheral neuropathy of the left upper extremity.

6.  Entitlement to an effective date prior to January 29, 2007 for residual calluses from diabetic foot ulcers.

7.  Entitlement to an effective date prior to January 29, 2007 for special monthly compensation based on housebound criteria.

REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a May 9, 2011, decision the Board granted the Veteran's appeal for service connection for diabetes and, on secondary bases, peripheral neuropathy of the Veteran's lower extremities, bilateral retinopathy, and nephropathy.  This decision also remanded the issues of service connection for peripheral neuropathy of the upper extremities, hypertension, a heart disorder, a bilateral foot disorder, and a lung disorder, and effectuated the Veteran's withdrawal of service connection claims for a left knee, head injury, and depression.  

In a September 2011 rating decision the RO effectuated the Boards grant for service connection for diabetes, peripheral neuropathy of the Veteran's lower extremities, bilateral retinopathy, and nephropathy and assigned an effective date of January 29, 2007.  The RO also granted service connection for a heart disability, peripheral neuropathy of the left upper extremity and diabetic foot ulcers (claimed as a bilateral foot disorder) and assigned an effective date of January 29, 2007 for the peripheral neuropathy and foot conditions.  
In November 7, 2011, the Veteran filed an notice of disagreement challenging the January 2007 effective date assigned for his diabetes and the disabilities secondary to his diabetes as listed on the title page. The Veteran also submitted a claim for TDIU based on his service-connected disabilities at this time.  These claims were remanded by the Board in a February 3, 2012, decision which also dismissed the Veteran's claims for service connection for hypertension, a lung disorder, and peripheral neuropathy of the right upper extremity.  In an unappealed  July 2012 decision the RO granted the Veteran's claim for TDIU. Thus, this issue is no longer on appeal.  Consequently, the issues on appeal are properly listed on the Title page of this decision.


FINDING OF FACT

The Veteran failed to provide sufficient information for VA to identify and obtain the records from the respective service department before the initial adjudication of his claim in December 2002.


CONCLUSION OF LAW

1.  The criteria for an effective prior to January 29, 2007, for the award of service connection for diabetes have not been met.  38 U.S.C.A. § 5110 (West 2014); 
38 C.F.R. §§ 3.156(c)(2), 3.400 (2015).

2.  The criteria for an effective prior to January 29, 2007, for the award of service connection for diabetic nephropathy have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c)(2), 3.400 (2015).

3.  The criteria for an effective prior to January 29, 2007, for the award of service connection for bilateral diabetic retinopathy have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c)(2), 3.400 (2015).

4.  The criteria for an effective prior to January 29, 2007, for the award of service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c)(2), 3.400 (2015).

5.  The criteria for an effective prior to January 29, 2007, for the award of service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c)(2), 3.400 (2015).

6.  The criteria for an effective prior to January 29, 2007, for the award of service connection for residual calluses from diabetic foot ulcers have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c)(2), 3.400 (2015).

7.  The criteria for an effective prior to January 29, 2007, for the award of service connection for special monthly compensation based on housebound criteria have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c)(2), 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

 The appeal arises from the Veteran's disagreement with the initial effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
 § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the identified service treatment records, post-service VA treatment records, and private medical records.  There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Legal Criteria

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
 § 5110(a); 38 C.F.R. § 3.400.  With regard to claims for direct service connection, the effective date assigned will be the day following separation from service if the claim is received within one year of separation from service, otherwise, the effective date assigned will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2015).  Requests to reopen previously denied claims of entitlement to benefits that are received after the final disallowance will be assigned effective dates of the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2015). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
 § 5101(a); 38 C.F.R. § 3.151(a). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. 
 § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2015).

Additionally, a report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157. Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2). 

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet.  App. 32, 35 (1998). 

Under 38 C.F.R. § 3.156(c)(1) , at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: 

(i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; 

(ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and 

(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. 

(2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 

(3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 

(4) A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

Because the Veteran's basis for an earlier effective date is common to all the issues on appeal, the issues will be discussed collectively.  In essence, the Veteran contends that because the Board's May 9, 2011, decision reopened and granted his claims based in part on newly obtained September 1966 Report of Staff Visit, Philippines, Taiwan, and Okinawa (September 1966 Report), which he asserts qualifies as a service record, he is entitled to an effective date back to his original date of claim in June 2002 pursuant 38 C.F.R. § 3.156(c). 

Initially, the Board notes that the Veteran does not assert that he filed an earlier claim that was not adjudicated, and the Board agrees, finding no pending formal or informal claim prior to 2007 that would support an earlier effective date.

Accordingly, all the all the earlier effective date claims on appeal turn on the Board application of 3.156(c).  The Board finds that an earlier effective date for the Veteran's claims is not warranted under 3.156(c).  Even if the September 1966 document is considered a service record,  section 3.156(c)(2) precludes the September 1966 document referenced by the Veteran falls from allowing an earlier effective date to be assigned. Section 3.156(c)(2) states that Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2) (Emphasis added).

Here, when VA requested evidence to support the Veteran's claim for service connection for diabetes as due to agent orange exposure, the claim from which all the secondary claims on appeal arise, the Veteran responded in a July 2002 correspondence wherein he wrote that he was exposed to agent orange when he was stationed at the marine barracks at Subic Bay Philippines between 1970 to 1971 and his duties included sentry at the Naval Magazine where agent orange was stored.  VA made attempts to obtain service record information from 1970 to 1971, the period identified by the Veteran. The information provided at the time of his July 2002 claim was insufficient for VA, the Joint Services Records Research Center or any other official source to identify or obtain the September 1966 report because the 1966 record is outside the time span identified by the Veteran for his service. There would be no reason for VA or other sources to look for 1966 records.  

Accordingly, because the Veteran failed to provide sufficient information for VA to obtain the 1966 report at the time of his July 2002 claim, the Board finds that an earlier effective date under 38 C.F.R. § 3.156(c), is denied.

ORDER

Entitlement to an effective date prior to January 29, 2007, for diabetes mellitus is denied.

Entitlement to an effective date prior to January 29, 2007, for diabetic nephropathy is denied.

Entitlement to an effective date prior to January 29, 2007, for bilateral diabetic retinopathy is denied.

Entitlement to an effective date prior to January 29, 2007, for peripheral neuropathy of the bilateral lower extremities is denied.

Entitlement to an effective date prior to January 29, 2007,  for peripheral neuropathy of the left upper extremity is denied.

Entitlement to an effective date prior to January 29, 2007,  for residual calluses from diabetic foot ulcers is denied.

Entitlement to an effective date prior to January 29, 2007, for special monthly compensation based on housebound criteria is denied is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


